Exhibit 10.4

Execution Version

SECOND AMENDED AND RESTATED

REFINED PRODUCT PIPELINES AND TERMINALS AGREEMENT

between

HOLLYFRONTIER REFINING AND MARKETING LLC

and

HOLLY ENERGY PARTNERS-OPERATING, L.P.

Dated: February 22, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

Section 1 Definitions

     3   

Section 2 Agreement to Use Services Relating to Pipelines and Terminals

     6   

Section 3 Exceptions to HFRM’s Obligations

     10   

Section 4 Agreement to Remain Shipper

     11   

Section 5 Agreement Not to Challenge Tariffs or Terminal Charges

     11   

Section 6 Effectiveness and Term

     12   

Section 7 Right to Enter into a New Agreement

     12   

Section 8 Notices

     12   

Section 9 Deficiency Payments

     13   

Section 10 Right of First Refusal

     13   

Section 11 Indemnity; Limitation of Damages

     13   

Section 12 Miscellaneous

     14   

Section 13 Guarantee by HollyFrontier

     15   

Section 14 Guarantee by the Partnership

     16   



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

REFINED PRODUCT PIPELINES AND TERMINALS AGREEMENT

This Second Amended and Restated Refined Product Pipelines and Terminals
Agreement (this “Agreement”) is dated as of February 22, 2016, to be effective
as of the Effective Time (as defined below) by and between HOLLYFRONTIER
REFINING & MARKETING LLC (“HFRM”) and HOLLY ENERGY PARTNERS-OPERATING, L.P.
(“HEP Operating”). Each of HFRM and HEP Operating are separately referred to
herein as a “Party” and collectively referred to herein as the “Parties.”

RECITALS:

A. In connection with that certain Amended and Restated Refined Products
Pipelines and Terminals Agreement dated as of February 1, 2009 (the “Restated
Pipelines and Terminals Agreement”) between HFRM (as successor in interest to
Navajo Refining Company, L.L.C. and Holly Refining & Marketing Company – Woods
Cross) and HEP Operating (directly and as successor in interest to HEP Pipeline
Assets, Limited Partnership, HEP Pipeline, L.L.C., HEP Refining Assets, L.P.,
HEP Refining, L.L.C., HEP Mountain Home, L.L.C. and HEP Woods Cross, L.L.C.),
HEP Operating agreed to provide certain transportation and terminalling services
to HFRM.

B. Effective as of September 30, 2013 the Parties entered into a certain First
Amendment to the Restated Pipelines and Terminals Agreement (the “First
Amendment”) adjusting the list of Refined Products Terminals that are subject to
the Restated Pipelines and Terminals Agreement.

C. The Parties now desire to further amend and restate the Restated Pipelines
and Terminals Agreement and First Amendment in their entirety to add
transportation services to be provided by HEP Operating with respect to an
extension of an existing 12” pipeline and an existing 6” pipeline to the
Magellan El Paso Terminal in El, Paso Texas, and to make certain other changes.

NOW, THEREFORE, the Parties to this Agreement hereby amend and restate the
Restated Pipelines and Terminals Agreement and First Amendment in their entirety
as follows:

 

  Section 1. Definitions.

Capitalized terms used throughout this Agreement and not otherwise defined
herein shall have the meanings set forth below.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. Notwithstanding the
foregoing, for purposes of this Agreement, HFRM, on the one hand, and HEP
Operating, on the other hand, shall not be considered affiliates of each other.

“Agreement” has the meaning set forth in the preamble.

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
judgment, rule of law, order, decree, permit, approval, concession, grant,
franchise, license, agreement, requirement, or other governmental restriction or
any similar form of decision of, or any provision or condition of any permit,
license or other operating authorization issued under any of the foregoing by,
or any determination by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect and in each case as amended (including, without limitation, all of the
terms and provisions of the common law of such Governmental Authority), as
interpreted and enforced at the time in question.

 

3



--------------------------------------------------------------------------------

“bpd” means barrels per day.

“Contract Quarter” means a three-month period that commences on July 1,
October 1, January 1, or April 1, and ends on September 30, December 31,
March 31 or June 30, respectively, except that the initial Contract Quarter
commenced on July 13, 2004.

“Contract Year” means a year that commences on July 1 and ends on the last day
of June, except that the initial Contract Year commenced on July 13, 2004.

“Control” (including with correlative meaning, the term “controlled by”) means,
as used with respect to any Person, the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

“Damages” has the meaning set forth in Section 11(a).

“Deficiency Notice” has the meaning set forth in Section 9(a).

“Deficiency Payment” has the meaning set forth in Section 9(a).

“DRA” means drag reducing agents.

“El Paso Hawkins Terminal” means the refined products terminal located in El
Paso, Texas being acquired by HFRM or its Affiliate from HEP Operating as of the
Effective Time.

“El Paso System Expansion” has the meaning set forth in Exhibit E.

“First Amendment” has the meaning set forth in the recitals.

“Force Majeure” has the meaning set forth in the Omnibus Agreement.

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.

“HEP Operating” has the meaning set forth in the preamble.

“HEP Operating Obligations” has the meaning set forth in Section 14(a).

“HEP Operating Payment Obligations” has the meaning set forth in Section 14(a).

“HEP Operating Performance Obligations” has the meaning set forth in
Section 14(a).

“HFRM” has the meaning set forth in the preamble.

“HFRM Payment Obligations” has the meaning set forth in Section 13(a).

 

4



--------------------------------------------------------------------------------

“HollyFrontier” means HollyFrontier Corporation, a Delaware corporation.

“HollyFrontier Navajo Refining” means HollyFrontier Navajo Refining LLC, a
Delaware limited liability company.

“HollyFrontier Woods Cross Refining” means HollyFrontier Woods Cross Refining
LLC, a Delaware limited liability company.

“Magellan El Paso Terminal” means that certain Refined Products Terminal in El
Paso, Texas operated by Magellan Pipeline Company, L.P., a Delaware limited
partnership, or its Affiliates.

“Minimum Revenue Commitment” has the meaning set forth in Section 2(a)(i).

“Monthly Average Base Volume” means an average daily volume of
14,500 barrels per day.

“Navajo Refinery” means the refining facilities owned by HollyFrontier Navajo
Refining in Artesia and Lovington, New Mexico.

“Omnibus Agreement” means the Fourteenth Amended and Restated Omnibus Agreement,
dated as of the date hereof, among HollyFrontier, the Partnership, and certain
of their respective subsidiaries, as amended from time-to-time.

“Partnership” means Holly Energy Partners, L.P., a Delaware limited partnership.

“Party” and “Parties” have the meanings set forth in the preamble.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“PPI” has the meaning set forth in Section 2(a)(ii).

“Prime Rate” means the prime rate per annum announced by Union Bank, N.A., or if
Union Bank, N.A. no longer announces a prime rate for any reason, the prime rate
per annum announced by the largest U.S. bank measured by deposits from time to
time as its base rate on corporate loans, automatically fluctuating upward or
downward with each announcement of such prime rate.

“Refined Products” means gasolines, diesel fuel, jet fuel, kerosene, heating
oil, distillates, transmix, liquefied petroleum gas, natural gas liquids and
blend stocks.

“Refined Product Pipelines” means the pipelines described on Exhibit A attached
hereto, as such Exhibit may be amended or revised from time-to-time by mutual
agreement of HFRM and HEP Operating.

“Refined Product Terminals” means the terminals described on Exhibit B attached
hereto, as such Exhibit may be amended or revised from time-to-time by mutual
agreement of HFRM and HEP Operating.

“Refinery” means, each of the Navajo Refinery and the Woods Cross Refinery;
collectively, the “Refineries.”

 

5



--------------------------------------------------------------------------------

“Refinery Owner” means HollyFrontier Navajo Refining or HollyFrontier Woods
Cross Refining.

“Refund” has the meaning set forth in Section 9(c).

“Restated Pipelines and Terminals Agreement” has the meaning set forth in the
recitals.

“South System” means the two pipeline systems operated by HEP Operating or its
Affiliates extending from Artesia, New Mexico to El Paso, Texas, as such systems
are described on Exhibit A. The two systems are designated as the El Paso 6”
Pipeline and the El Paso 8/12” Pipeline. The El Paso 6” Pipeline consists of 156
miles of 6-inch pipeline originating at the Navajo Refinery and terminating at
the El Paso Hawkins Terminal and, upon completion of the El Paso System
Expansion, will include an additional approximately 200 feet of a lateral 6”
Refined Products pipeline to the Magellan El Paso Terminal. The El Paso 6”
Pipeline includes the Artesia, Gissler and No. 1 pump stations. The El Paso
8/12” Pipeline consists of 197 miles of 12-inch pipeline and 17 miles of 8-inch
pipeline originating at the Artesia Refinery and terminating at the El Paso
Hawkins Terminal and, upon completion of the El Paso System Expansion, will
include an additional approximately 7 miles of a lateral 12” Refined Products
pipeline to the Magellan El Paso Terminal. The El Paso 8/12” Pipeline system
includes pump stations at Artesia, Orla and Hueco.

“Term” has the meaning set forth in Section 6.

“Woods Cross Refinery” means the refinery owned by HollyFrontier Woods Cross
Refining in Woods Cross, Utah.

 

  Section 2. Agreement to Use Services Relating to Pipelines and Terminals.

The Parties intend to be strictly bound by the terms set forth in this
Agreement, which set forth the Minimum Revenue Commitment on the part of HFRM
and requires HEP Operating to provide certain transportation and terminalling
services to HFRM. The principal objective of HEP Operating is for HFRM to meet
or exceed the Minimum Revenue Commitment. The principal objective of HFRM is for
HEP Operating to provide services to HFRM in a manner that enables HFRM to
operate its assets in a manner at least as favorably as the historical course of
dealing between the Parties.

(a) Minimum Revenue Commitment. During the Term and subject to the terms and
conditions of this Agreement, HFRM agrees as follows:

(i) Subject to Section 3, HFRM will transport on the Refined Product Pipelines
and terminal in the Refined Product Terminals an amount of Refined Products in
the aggregate that will produce revenue to HEP Operating in an amount at least
equal to $11.706 million per Contract Quarter as of February 22, 2016, as such
amount may be revised pursuant to Section 2(a)(ii) and Schedule I attached
hereto (the “Minimum Revenue Commitment”).

(ii) The Minimum Revenue Commitment shall be adjusted on the first day of each
Contract Year by an amount equal to the upper change in the annual change
rounded to four decimal places of the Producers Price Index-Commodities-Finished
Goods, (PPI), et al. (“PPI”), produced by the U.S. Department of Labor, Bureaus
of Labor Statistics. The series ID is WPUSOP3000 as of June 1, 2011 – located at
http://www.bls.gov/data/. The change factor shall be calculated as follows:
annual PPI index (most current year) less annual PPI index (most current year
minus 1) divided by annual PPI index (most current year minus 1). An example for
year 2009 change is: [PPI (2008) – PPI (2007)] / PPI (2007) or (177.1 – 166.6) /
166.6 or .063 or 6.3%. If the PPI index change is negative in a given year then
the annual change will be deemed to be “zero.” If the above index is no longer
published, the Parties shall

 

6



--------------------------------------------------------------------------------

negotiate in good faith to agree on a new index that gives comparable protection
against inflation, and the same method of adjustment for increases in the new
index shall be used to calculate increases in the Minimum Revenue Commitment. If
the Parties are unable to agree, a new index will be determined in accordance
with the dispute resolution provisions of the Omnibus Agreement, and the same
method of adjustment for increases in the new index shall be used to calculate
increases in the Minimum Revenue Commitment. To evidence the Parties’ agreement
to each adjusted Minimum Revenue the Parties may, but shall not be required to,
execute an amended, modified, revised or updated Schedule I and attach it to
this Agreement. If so executed, such amended, modified, revised or updated
Schedule I shall be sequentially numbered (e.g. Schedule I-1, Schedule I-2,
etc.), dated and appended as an additional schedule to this Agreement and shall
replace the prior version of Schedule I in its entirety, except as specified
therein.

(iii) If HFRM is unable for a period of time to transport on the Refined Product
Pipelines or terminal in the Refined Product Terminals the volumes of Refined
Products required to meet the Minimum Revenue Commitment as a result of HEP
Operating’s operational difficulties, prorationing or difficulties with pipeline
connections, then upon written notice by HFRM to HEP Operating (which notice
shall be given reasonably promptly after the occurrence of such difficulties or
prorationing), the Minimum Revenue Commitment will be reduced for such period of
time by an amount equal to: (1) the volume of Refined Products that HFRM was
unable to transport on the Refined Product Pipelines or terminal in the Refined
Product Terminals as a result of HEP Operating’s operational difficulties,
prorationing or difficulties with pipeline connections, multiplied by (2) the
applicable tariffs and terminal service fees. This Section 2(a)(iii) shall not
apply in the event HEP Operating gives notice of a Force Majeure event in
accordance with Section 3(b), in which case HFRM’s Minimum Revenue Commitment
shall be suspended in accordance with and as provided in Section 3(b).

(b) Tariffs and Terminal Service Fees. The service fees that HFRM shall pay to
HEP Operating for terminalling the Refined Products in the Refined Product
Terminals under this Section 2 are set forth on the fee schedule attached hereto
as Exhibit C, as such exhibit may be amended from time-to-time in accordance
with this Agreement. The tariff rates, rules and regulations applicable to
interstate and intrastate service on the Refined Product Pipelines shall be as
set forth in the tariffs referred to in Exhibit D, as such exhibit may be
amended from time-to-time in accordance with this Agreement. The tariff rates
shall be adjusted on the first day of each Contract Year by an amount equal to
the percentage change, if any, rounded to four decimal places of the PPI
calculated in accordance with the method set forth in Section 2(a)(ii);
provided, however, that if the PPI index change is negative in a given year,
then the tariff rates shall be decreased by an amount equal to such percentage
change. If the PPI is no longer published, the Parties shall negotiate in good
faith to agree on a new index that gives comparable protection against inflation
or deflation, and the same method of adjustment for increases or decreases in
the new index shall be used to calculate increases or decreases in the tariff
rates. If the Parties are unable to agree, a new index will be determined by in
accordance with the dispute resolution provisions of the Omnibus Agreement, and
the same method of adjustment for increases or decreases in the new index shall
be used to calculate increases or decreases in the tariff rates. Notwithstanding
that the Minimum Revenue Commitment will be determined on a Contract Year basis,
the applicable fees, tariff rates and other charges provided for in this
Agreement will become effective as of the date of this Agreement, or in the case
of the Refined Product Pipeline tariff rates, as soon thereafter as those rates
become effective. To evidence the Parties’ agreement to each adjusted tariff
rate, the Parties may, but shall not be obligated to, execute an amended,
modified, revised or updated Exhibit D and attach it to this Agreement. If
executed, such amended, modified, revised or updated Exhibit D shall be
sequentially numbered (e.g. Exhibit D-1, Exhibit D-2, etc.), dated and appended
as an additional exhibit to this Agreement and shall replace the prior version
of Exhibit D in its entirety, except as specified therein.

 

7



--------------------------------------------------------------------------------

(c) Obligations of HEP Operating. During the Term and subject to the terms and
conditions of this Agreement, including Section 12(b), HEP Operating agrees to
own or lease, operate and maintain the assets necessary to accept the deliveries
from HFRM and to provide the services required under this Agreement.
Notwithstanding the preceding sentence, subject to Section 12(b) of this
Agreement and Article V of the Omnibus Agreement, HEP Operating is free to sell
any of its assets, including assets that provide services under this Agreement,
and is free to merge with another entity (whether or not HEP Operating is the
surviving entity in such merger) and is free to sell all of its assets or all of
its equity to another entity at any time. At the request of HFRM, and subject in
each case to any applicable common carrier proration duties, HEP Operating
agrees to use commercially reasonable efforts to transport by pipeline for HFRM
each month during the Term (i) up to 49,500 bpd of gasoline and 26,500 bpd of
diesel fuel on the South System and (ii) up to 40,000 bpd of Refined Products
from Artesia to Moriarty or Artesia to Bloomfield on HEP Operating’s Artesia to
Moriarty and Artesia to Bloomfield Refined Product Pipeline. HEP Operating
agrees to provide terminalling services for HFRM’s volumes of Refined Products
transported to the Refined Product Terminals. To the extent that HFRM is
entitled to an exception under Section 3 to its obligations under Section 2(a),
the corresponding obligations of HEP Operating under this Section 2(c) will be
proportionately reduced.

(d) Facility Expansions and Modifications. From time-to-time the Parties may
agree to expand or modify certain facilities covered by this Agreement,
including refined product pipelines, refined product terminals and other
facilities. In connection with the expansion or modification of such facilities,
the Parties may agree to certain reimbursements, increased tariff rates or other
payments or may otherwise revise the terms of this Agreement to address such
projects. Attached to this Agreement as Exhibit E is a list of current expansion
or modification projects agreed to by the Parties hereto and the terms of such
projects. Exhibit E may be amended, modified, revised or updated from
time-to-time in accordance with the terms of this Section 2(d) to evidence the
Parties’ agreement to new expansion or modification projects; the completion,
termination or revision of previously agreed to expansion or modification
projects; or the modification of the terms of this Agreement in connection with
the addition, completion, termination or revision of such expansion or
modification projects. To evidence the Parties’ agreement to each new expansion
or modification project or the completion, termination or revision of previously
agreed to expansion or modification project or the modification of the terms of
this Agreement in connection with the addition, completion, termination or
revision of such expansion or modification projects, the Parties may, but shall
not be obligated to, execute an amended, modified, revised or updated Exhibit E
and attach it to this Agreement. If executed, such amended, modified, revised or
updated Exhibit E shall be sequentially numbered (e.g. Exhibit E-1, Exhibit E-2,
etc.), dated and appended as an additional exhibit to this Agreement and shall
replace the prior version of Exhibit E in its entirety, except as specified
therein.

(e) Ancillary Services. HEP Operating will provide ancillary services as have
been provided historically, such as truck rack blending, tank sampling and
tank-to-tank transfers, to HFRM. Except as set forth on Schedule II attached
hereto, as it may be amended from time-to-time in accordance with this
Agreement, the fees for such ancillary services are included in the fees
established under this Agreement for services provided under Section 2(b). All
fuel additives, dyes, de-icers and other additives requested to be added to
HFRM’s Refined Products will be provided by HFRM at no cost to HEP Operating. If
any ancillary services other than those set forth in this Section 2(e) are
requested by HFRM that are different in kind, scope or frequency from the
ancillary services that have been historically provided, then the Parties shall
negotiate in good faith to determine the appropriate rates to be charged for
such services. HFRM shall be responsible for maintaining the integrity of its
operations and the quality of its products so as to not cause additional
operating costs related to ancillary services to be incurred by HEP Operating.

(f) Pipeline Direction. Without HFRM’s prior written consent, which shall not be
unreasonably withheld or delayed, HEP Operating will not reverse the direction
of any Refined Product

 

8



--------------------------------------------------------------------------------

Pipeline or, except as provided in Section 2(d) or Exhibit E, connect any other
pipeline to the Refined Product Pipelines or Refined Product Terminals;
provided, however, that HEP Operating may take any necessary emergency action to
prevent or remedy a release of Refined Products from a Refined Product Pipeline
or Refined Product Terminal without obtaining the consent required by this
Section 2(f).

(g) Product Gains and Losses.

(i) Prior to October 1, 2007, with respect to the Refined Product Terminals,
(1) HEP Operating will be responsible for all product losses, determined on a
quarterly basis and on a terminal by terminal basis, that are greater than 0.25%
of the product terminalled in accordance with this Section 2 and (2) all product
losses with respect to the Refined Product Terminals will be offset by product
gains with respect to the Refined Product Terminals, if any, as determined on a
quarterly basis and on a terminal by terminal basis. Product gains at the
Refined Product Terminals, after any offsetting losses, will be the property of
HEP Operating through September 30, 2007; and

(ii) Beginning with the 12 month period starting on October 1, 2007, with
respect to the Refined Product Terminals, (1) HEP Operating will be responsible
for all product losses, determined on an annual basis and on a terminal by
terminal basis, for the 12 month period beginning on October 1 of each year,
that are greater than 0.25% of the product terminalled in accordance with this
Section 2 and (2) on a terminal by terminal basis, the amount of any product
losses for any such 12 month period ending on the subsequent September 30 for
which HEP Operating would otherwise be responsible shall be offset by the amount
of any product gains for the same 12 month period and, beginning with the
12 month period starting on October 1, 2008, shall also be offset by any
previously unused product gains for, and only for, the immediately preceding
12 month period. An amount of product gain shall be applied no more than once to
reduce product losses for which HEP Operating would otherwise be responsible.
Beginning on October 1, 2007, any product gains at the Refined Product
Terminals, after any offsetting losses applied in accordance with this
subsection, will be the property of HFRM.

(h) Taxes. HFRM will pay all taxes, import duties, license fees and other
charges by any Governmental Authority levied on the Refined Products delivered
by HFRM for transportation or storage by HEP Operating in the Refined Product
Pipelines and Refined Product Terminals, including, but not limited to, any New
Mexico gross receipts taxes, if applicable. HFRM will reimburse HEP Operating
for the New Mexico gross receipts tax, if applicable, but not income tax, levied
on or with respect to the transportation services provided by HEP Operating to
HFRM under this Agreement. Should any Party be required to pay or collect any
taxes, duties, charges and or assessments pursuant to any Applicable Law or
authority now in effect or hereafter to become effective which are payable by
the any other Party pursuant to this Section 2(h) the proper Party shall
promptly reimburse the other Party therefor.

(i) Timing of Payments. HFRM will make payments to HEP Operating by electronic
payment with immediately available funds on a monthly basis during the Term with
respect to services rendered or reimbursable costs and expenses incurred by HEP
Operating under this Agreement in the prior month. Payments not received by HEP
Operating on or prior to the applicable payment date will accrue interest at the
Prime Rate from the applicable payment date until paid.

(j) Notification of Utilization. When requested by HEP Operating, HFRM will
provide to HEP Operating written notification of HFRM’s reasonable good faith
estimate of its anticipated future utilization of the assets of HEP Operating.

(k) Scheduling of Product Movements. HEP Operating will use its reasonable
commercial efforts to schedule Refined Product movements and accept deliveries
of Refined Products hereunder in a manner that is consistent with the historical
dealings between the Parties, as such dealings may change from time to time.

 

9



--------------------------------------------------------------------------------

(l) Monthly Surcharge. If new Applicable Laws are enacted that require HEP
Operating to make substantial and unanticipated capital expenditures with
respect to the Refined Product Terminals, HEP Operating may impose a monthly
surcharge to cover HFRM’s pro rata share of HEP Operating’s cost of complying
with these Applicable Laws. The Parties shall use their reasonable commercial
efforts to comply with these Applicable Laws and shall negotiate in good faith
to mitigate the impact of these Applicable Laws and to determine the level of
the monthly surcharge. If the Parties are unable to agree on the level of the
monthly surcharge, such surcharge will be determined in accordance with the
dispute resolution provisions of the Omnibus Agreement. Exhibit D or any other
applicable exhibit or schedule to this Agreement will be updated, amended or
revised, as applicable, in accordance with this Agreement to reflect any monthly
surcharge agreed to in accordance with this Section 2(l).

(m) Increases in Pipeline Tariff Rates. If new Applicable Laws are enacted that
require HEP Operating to make substantial and unanticipated capital expenditures
with respect to the Refined Product Pipelines, HEP Operating may file new tariff
rates in order to recover HEP Operating’s cost of complying with these
Applicable Laws (including a reasonable return). The Parties shall use their
reasonable commercial efforts to comply with these Applicable Laws, and shall
negotiate in good faith to mitigate the impact of these Applicable Laws and to
determine the amount of the new tariff rates. If the Parties are unable to agree
on the amount of the new tariff rates that HEP Operating will file, such tariff
rates will be determined in accordance with the dispute resolution provisions of
the Omnibus Agreement. Exhibit D or any other applicable exhibit or schedule to
this Agreement will be updated, amended or revised, as applicable, in accordance
with this Agreement to reflect any changes in tariff rates agreed to in
accordance with this Section 2(m).

(n) Terminal Access Agreement. HFRM agrees to use its commercially reasonable
efforts to enter into a terminal access agreement with any third party that uses
the Refined Product Terminal located in Tucson, Arizona, or any other terminal
owned by HEP Operating or its Affiliates where HFRM is the sole customer.

 

  Section 3. Exceptions to HFRM’s Obligations.

(a) Shut Down or Reconfiguration of Refineries. HFRM must deliver to HEP
Operating at least twelve months advance written notice of any planned shut down
or reconfiguration (excluding planned maintenance turnarounds) of any Refinery
or any portion of a Refinery that would reduce such Refinery’s output. HFRM will
use its commercially reasonable efforts to mitigate any reduction in the Minimum
Revenue Commitment that would result from such a shut down or reconfiguration.
If a Refinery Owner shuts down or reconfigures any Refinery or any portion of a
Refinery (excluding planned maintenance turnarounds) and HFRM reasonably
believes in good faith that such shut down or reconfiguration will jeopardize
its ability to satisfy the Minimum Revenue Commitment, then HFRM will utilize
the Refined Product Pipelines for 100% of the available production from the
Refineries to the extent necessary and available to satisfy the Minimum Revenue
Commitment. In the event that such production is insufficient to satisfy the
Minimum Revenue Commitment, then within 90 days of the delivery of the written
notice of the planned shut down or reconfiguration, HFRM shall (i) propose a new
Minimum Revenue Commitment, such that the ratio of the new Minimum Revenue
Commitment under this Agreement over the anticipated production level following
the shut down or reconfiguration will be approximately equal to the ratio of the
original Minimum Revenue Commitment under this Agreement over the original
production level and (ii) propose the date on which the new Minimum Revenue
Commitment shall take effect. Unless objected to by HEP Operating within 60 days
of receipt by HEP Operating of such proposal, such new Minimum Revenue
Commitment shall become effective as of the

 

10



--------------------------------------------------------------------------------

date proposed by HFRM. To the extent that HEP Operating does not agree with
HFRM’s proposal, any changes in HFRM’s obligations under this Agreement, or the
date on which such changes will take effect, will be determined in accordance
with the dispute resolution provisions of the Omnibus Agreement. Schedule I or
any other applicable exhibit or schedule to this Agreement will be updated,
amended or revised, as applicable, in accordance with this Agreement to reflect
any change in HFRM’s Minimum Revenue Commitment agreed to in accordance with
this Section 3(a).

(b) Force Majeure. The rights and obligations of the Parties upon the occurrence
of an event of Force Majeure will be determined in the manner set forth in the
Omnibus Agreement; provided that (a) any suspension of the obligations of the
Parties under this Agreement as a result of an event of Force Majeure shall
extend the Term (to the extent so affected) for a period equivalent to the
duration of the inability set forth in the Force Majeure Notice, (b) HFRM will
be required to pay any amounts accrued and due under this Agreement at the time
of the Force Majeure event, and (c) if a Force Majeure event prevents either
Party from performing substantially all of its respective obligations under this
Agreement relating to a group of assets for a period of more than one (1) year,
this Agreement may be terminated as to the affected Refined Products Pipeline(s)
or Refined Products Terminal(s) (but not as to unaffected assets) by either
Party providing written notice thereof to the other Party. Nothing in this
Section 3(b) shall alter the liability of HEP Operating as set forth in the
rules and regulations tariffs for the Refined Product Pipelines attached hereto
as Exhibit D and Exhibit E.

 

  Section 4. Agreement to Remain Shipper.

With respect to any Refined Products that are produced at a Refinery and
transported in any Refined Product Pipeline or handled at any Refined Product
Terminal, HFRM agrees that it will continue its historical commercial practice
of owning such Refined Products from such point as such Refined Products leave
the Refinery until at least such point as they will not be further transported
in a Refined Product Pipeline or handled at a Refined Product Terminal and to
continue acting in the capacity of the shipper of any such Refined Products for
its own account at all times that such Refined Products are in a Refined Product
Pipeline or being handled at the Refined Product Terminals.

 

  Section 5. Agreement Not to Challenge Tariffs or Terminal Charges.

HFRM agrees to any tariff rate changes for the Refined Product Pipelines
determined in accordance with this Agreement. HFRM agrees (a) not to challenge,
nor to cause any of its Affiliates to challenge, nor to encourage or recommend
to any other Person that it challenge, or voluntarily assist in any way any
other Person in challenging, in any forum, interstate or intrastate tariffs
(including joint tariffs) of HEP Operating that HEP Operating has filed or may
file containing rates, rules or regulations that are in effect at any time
during the Term and regulate the transportation of Refined Products, (b) not to
protest or file a complaint, nor cause any of its Affiliates to protest or file
a complaint, nor encourage or recommend to any other Person that it protest or
file a complaint, or voluntarily assist in any way any other Person in
protesting or filing a complaint, with respect to regulatory filings that HEP
Operating has made or may make at any time during the Term to change interstate
or intrastate tariffs (including joint tariffs) for transportation of Refined
Products and (c) not to seek, nor cause any of its Affiliates to seek, nor
encourage or recommend to any other Person that it seek, or voluntarily assist
in any way any other Person in seeking, regulatory review of, or regulatory
jurisdiction over, the contractual rates charged at any time during the term of
this Agreement by HEP Operating for terminalling services or to challenge, in
any forum, such rates or changes to such rates, in each case so long as such
tariffs, regulatory filings or rates changed do not conflict with the terms of
this Agreement.

 

11



--------------------------------------------------------------------------------

  Section 6. Effectiveness and Term.

This Agreement shall be effective as of July 13, 2004 and shall terminate at
12:01 a.m. Dallas, Texas, time on July 1, 2019, unless extended by written
mutual agreement of the Parties hereto or as set forth in Section 7 (the
“Term”); provided, however, that Section 5 and Section 11 shall survive the
termination of this Agreement. The Party(ies) desiring to extend this Agreement
pursuant to this Section 6 shall provide prior written notice to the other
Parties of its desire to so extend this Agreement; such written notice shall be
provided not more than twenty-four (24) months and not less than the later of
twelve (12) months prior to the date of termination or ten (10) days after
receipt of a written request from the other Party (which request may be
delivered no earlier than twelve (12) months prior to the date of termination)
to provide any such notice or lose such right.

 

  Section 7. Right to Enter into a New Agreement.

(a) In the event that HFRM provides prior written notice to HEP Operating of the
desire of HFRM to extend this Agreement by written mutual agreement of the
Parties, the Parties shall negotiate in good faith to extend this Agreement by
written mutual agreement, but, if such negotiations fail to produce a written
mutual agreement for extension by a date six months prior to the termination
date, then HEP Operating shall have the right to negotiate to enter into one or
more pipeline and terminal agreements with one or more third parties to begin
after the date of termination, provided that until the end of one year following
termination without renewal of this Agreement, HFRM will have the right to enter
into a new pipelines and terminals agreement with HEP Operating on commercial
terms that substantially match the terms which HEP Operating proposes to enter
into an agreement with a third party for similar services with respect to all or
a material portion of the Refined Product Pipelines or Refined Product
Terminals. In such circumstances, HEP Operating shall give HFRM forty-five
(45) days prior written notice of any proposed new pipelines and terminals
agreement with a third party, and such notice shall inform HFRM of the fee
schedules, tariffs, duration and any other terms of the proposed third party
agreement and HFRM shall have forty-five (45) days following receipt of such
notice to agree to the terms specified in the notice or HFRM shall lose the
rights specified by this Section 7(a) with respect to the assets that are the
subject of such notice.

(b) In the event that HFRM fails to provide prior written notice to HEP
Operating of the desire of HFRM to extend this Agreement by written mutual
agreement of the Parties pursuant to Section 6, HEP Operating shall have the
right, during the period from the date of HFRM’s failure to provide written
notice pursuant to Section 6 to the date of termination of this Agreement, to
negotiate to enter into a new pipelines and terminals agreement with a third
party, provided however that at any time during the twelve (12) months prior to
the expiration of the Term, HFRM will have the right to enter into a new
pipelines and terminals agreement with HEP Operating on commercial terms that
substantially match the terms upon which HEP Operating proposes to enter into an
agreement with a third party for similar services with respect to all or a
material portion of the Refined Product Pipelines or Refined Product Terminals.
In such circumstances, HEP Operating shall give HFRM forty-five (45) days prior
written notice of any proposed new pipelines agreement with a third party, and
such notice shall inform HFRM of the fee schedules, tariffs, duration and any
other terms of the proposed third party agreement and HFRM shall have forty-five
(45) days following receipt of such notice to agree to the terms specified in
the notice or HFRM shall lose the rights specified by this Section 7(b) with
respect to the assets that are the subject of such notice.

 

  Section 8. Notices.

Any notice or other communication given under this Agreement shall be in writing
and shall be provided in the manner, and deemed delivered at the time, set forth
in the Omnibus Agreement.

 

12



--------------------------------------------------------------------------------

  Section 9. Deficiency Payments.

(a) As soon as practicable following the end of each Contract Quarter under this
Agreement, HEP Operating shall deliver to HFRM a written notice (the “Deficiency
Notice”) detailing any failure of HFRM to meet any of its obligations under
Section 2(a); provided that HFRM’s obligations pursuant to the Minimum Revenue
Commitment shall be assessed on a quarterly basis for the purposes of this
Section 9. The Deficiency Notice shall (i) specify in reasonable detail the
nature of any deficiency and (ii) specify the approximate dollar amount that HEP
Operating believes would have been paid by HFRM to HEP Operating if HFRM had
complied with its obligations pursuant to Section 2(a) (the “Deficiency
Payment”). HFRM shall pay the Deficiency Payment to HEP Operating upon the later
of: (A) ten (10) days after its receipt of the Deficiency Notice and (B) thirty
(30) days following the end of the related Contract Quarter.

(b) If HFRM disagrees with the Deficiency Notice, then, following the payment of
the Deficiency Payment to HEP Operating, HFRM shall send written notice thereof
to HEP Operating and a senior officer of HollyFrontier (on behalf of HFRM) and a
senior officer of the Partnership (on behalf of HEP Operating) shall meet or
communicate by telephone at a mutually acceptable time and place, and thereafter
as often as they reasonably deem necessary and shall negotiate in good faith to
attempt to resolve any differences that they may have with respect to matters
specified in the Deficiency Notice. During the 30 day period following the
payment of the Deficiency Payment, HFRM shall have access to the working papers
of HEP Operating relating to the Deficiency Notice. If such differences are not
resolved within thirty (30) days following the payment of the Deficiency
Payment, the Parties shall, within forty-five (45) days following the payment of
the Deficiency Payment, submit any and all matters which remain in dispute and
which were properly included in the Deficiency Notice to dispute resolution in
accordance with the Omnibus Agreement.

(c) If it is finally determined pursuant to this Section 9 that HFRM is not
required to make any or all of the Deficiency Payment (the “Refund”), HEP
Operating shall promptly pay to HFRM the Refund, together with interest thereon
at the Prime Rate, in immediately available funds.

(d) Deficiency Payments will be credited against any payments owed by HFRM in
the following four Contract Quarters in excess of the Minimum Revenue
Commitments established by this Agreement for such Calendar Quarters; provided,
however, that HFRM will not receive credit for any Deficiency Payment in any of
the following four Contract Quarters until they have met the Minimum Revenue
Commitment in the succeeding Contract Quarter.

 

  Section 10. Right of First Refusal.

The Parties acknowledge the right of first refusal of HFRM with respect to the
Refined Product Pipelines and Refined Product Terminals provided in the Omnibus
Agreement.

 

  Section 11. Indemnity; Limitation of Damages.

(a) The Parties acknowledge and agree that provisions relating to indemnity and
limitation of liability are set forth in the Omnibus Agreement. Notwithstanding
anything in this Agreement or the Omnibus Agreement to the contrary and solely
for the purpose of determining which of HFRM or HEP Operating shall be liable in
a particular circumstance, neither HFRM or HEP Operating shall be liable to the
other Party for any loss, damage, injury, judgment, claim, cost, expense or
other liability (collectively, “Damages”) suffered or incurred by such Party
except to the extent set forth in the Omnibus Agreement and to the extent that
HFRM or HEP Operating causes such Damages or owns or operates the assets or
other property in question responsible for causing such Damages.

 

13



--------------------------------------------------------------------------------

(b) The provisions of this Section 11 shall survive the termination of this
Agreement.

 

  Section 12. Miscellaneous.

(a) Amendments and Waivers. No amendment or modification of this Agreement shall
be valid unless it is in writing and signed by the Parties. No waiver of any
provision of this Agreement shall be valid unless it is in writing and signed by
the Party against whom the waiver is sought to be enforced. Any of the exhibits
or schedules to this Agreement may be amended, modified, revised or updated by
the Parties if each of the Parties executes an amended, modified, revised or
updated exhibit or schedule, as applicable, and attaches it to this Agreement.
Such amended, modified, revised or updated exhibits or schedules shall be
sequentially numbered (e.g. Exhibit A-1, Exhibit A-2, etc.), dated and appended
as an additional exhibit or schedule to this Agreement and shall replace the
prior exhibit or schedule, as applicable, in its entirety, except as specified
therein. No failure or delay in exercising any right hereunder, and no course of
conduct, shall operate as a waiver of any provision of this Agreement. No single
or partial exercise of a right hereunder shall preclude further or complete
exercise of that right or any other right hereunder.

(b) Successors and Assigns. This Agreement shall inure to the benefit of, and
shall be binding upon, the Parties and their respective successors and permitted
assigns. Neither this Agreement nor any of the rights or obligations hereunder
shall be assigned without the prior written consent of HFRM (in the case of any
assignment by HEP Operating) or HEP Operating (in the case of any assignment by
HFRM), in each case, such consent is not to be unreasonably withheld or delayed;
provided, however, that (i) HEP Operating may make such an assignment (including
a partial pro rata assignment) to an Affiliate of HEP Operating without HFRM’s
consent, (ii) HFRM may make such an assignment (including a partial pro rata
assignment) to an Affiliate of HFRM without HEP Operating’s consent, (iii) HFRM
may, without HEP Operating’s prior written consent, make such an assignment to
any Person to which HFRM has sold any of its assets which assets rely on the
services provided by HEP Operating under this Agreement if such Person (1) is
reasonably capable of performing HFRM’s obligations (or its pro rata portion of
such obligations) under this Agreement assigned to such Person, which
determination shall be made by HFRM in its reasonable judgment and (2) has
agreed in writing to assume the obligations of HFRM assigned to such Person and
(iv) HEP Operating may, without HFRM’s prior written consent, make such an
assignment to any Person to which HEP Operating has sold any of its
transportation, storage or terminalling assets which assets provide services to
HFRM under this Agreement if such Person (1) is reasonably capable of performing
HEP Operating’s obligations (or its pro rata portion of such obligations) under
this Agreement assigned to such Person, which determination shall be made by HEP
Operating in its reasonable judgment and (2) has agreed in writing to assume the
obligations of HEP Operating assigned to such Person. Any attempt to make an
assignment otherwise than as permitted by the foregoing shall be null and void.
Each Party agrees to require its respective successors, if any, to expressly
assume, in a form of agreement reasonably acceptable to the other Party, its
obligations under this Agreement. The provisions of this Agreement are
enforceable solely by the Parties.

(c) Severability. If any provision of this Agreement shall be held invalid or
unenforceable by a court or regulatory body of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.

(d) Choice of Law. This Agreement shall be subject to and governed by the laws
of the State of Delaware, excluding any conflicts-of-law rule or principle that
might refer the construction or interpretation of this Agreement to the laws of
another state.

 

14



--------------------------------------------------------------------------------

(e) Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each signatory Party hereto agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Agreement and all
such transactions.

(f) Headings. Headings of the Sections of this Agreement are for convenience of
the Parties only and shall be given no substantive or interpretative effect
whatsoever. All references in this Agreement to Sections are to Sections of this
Agreement unless otherwise stated.

(g) No Novation. This Agreement shall be considered an amendment and restatement
of the Restated Pipelines and Terminals Agreement, and the Restated Pipelines
and Terminals Agreement is hereby ratified, approved and confirmed in every
respect. This Agreement is not intended to constitute a novation of the Restated
Pipelines and Terminals Agreement and all of the obligations owing by the
Parties under the Restated Pipelines and Terminals Agreement shall continue (and
from and after the date of this Agreement, as amended hereby).

 

  Section 13. Guarantee by HollyFrontier.

(a) Payment Guaranty. HollyFrontier unconditionally, absolutely, continually and
irrevocably guarantees, as principal and not as surety, to HEP Operating the
punctual and complete payment in full when due of all amounts due from HFRM
under this Agreement (collectively, the “HFRM Payment Obligations”).
HollyFrontier agrees that HEP Operating shall be entitled to enforce directly
against HollyFrontier any of the HFRM Payment Obligations.

(b) Guaranty Absolute. HollyFrontier hereby guarantees that the HFRM Payment
Obligations will be paid strictly in accordance with the terms of this
Agreement. The obligations of HollyFrontier under this Agreement constitute a
present and continuing guaranty of payment, and not of collection or
collectability. The liability of HollyFrontier under this Agreement shall be
absolute, unconditional, present, continuing and irrevocable irrespective of:

(i) any assignment or other transfer of this Agreement or any of the rights
thereunder of HEP Operating;

(ii) any amendment, waiver, renewal, extension or release of or any consent to
or departure from or other action or inaction related to this Agreement;

(iii) any acceptance by HEP Operating of partial payment or performance from
HFRM;

(iv) any bankruptcy, insolvency, reorganization, arrangement, composition,
adjustment, dissolution, liquidation or other like proceeding relating to HFRM
or any action taken with respect to this Agreement by any trustee or receiver,
or by any court, in any such proceeding;

(v) any absence of any notice to, or knowledge of, Holly, of the existence or
occurrence of any of the matters or events set forth in the foregoing
subsections (i) through (iv); or

(vi) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a guarantor.

 

15



--------------------------------------------------------------------------------

The obligations of HollyFrontier hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
HFRM Payment Obligations or otherwise.

(c) Waiver. HollyFrontier hereby waives promptness, diligence, all setoffs,
presentments, protests and notice of acceptance and any other notice relating to
any of the HFRM Payment Obligations and any requirement for HEP Operating to
protect, secure, perfect or insure any security interest or lien or any property
subject thereto or exhaust any right or take any action against HFRM, any other
entity or any collateral.

(d) Subrogation Waiver. HollyFrontier agrees that for so long as there is a
current or ongoing default or breach of this Agreement by HFRM, HollyFrontier
shall not have any rights (direct or indirect) of subrogation, contribution,
reimbursement, indemnification or other rights of payment or recovery from HFRM
for any payments made by HollyFrontier under this Section 13, and HollyFrontier
hereby irrevocably waives and releases, absolutely and unconditionally, any such
rights of subrogation, contribution, reimbursement, indemnification and other
rights of payment or recovery it may now have or hereafter acquire against HFRM
during any period of default or breach of this Agreement by any of HFRM until
such time as there is no current or ongoing default or breach of this Agreement
by HFRM.

(e) Reinstatement. The obligations of HollyFrontier under this Section 13 shall
continue to be effective or shall be reinstated, as the case may be, if at any
time any payment of any of the HFRM Payment Obligations is rescinded or must
otherwise be returned to HFRM or any other entity, upon the insolvency,
bankruptcy, arrangement, adjustment, composition, liquidation or reorganization
of HFRM or such other entity, or for any other reason, all as though such
payment had not been made.

(f) Continuing Guaranty. This Section 13 is a continuing guaranty and shall
(i) remain in full force and effect until the first to occur of the indefeasible
payment in full of all of the HFRM Payment Obligations, (ii) be binding upon
HollyFrontier, its successors and assigns and (iii) inure to the benefit of and
be enforceable by HEP Operating and its respective successors, transferees and
assigns.

(g) No Duty to Pursue Others. It shall not be necessary for HEP Operating (and
HollyFrontier hereby waives any rights which HollyFrontier may have to require
HEP Operating), in order to enforce such payment by HollyFrontier, first to
(i) institute suit or exhaust its remedies against HFRM or others liable on the
HFRM Payment Obligations or any other person, (ii) enforce HEP Operating’s
rights against any other guarantors of the HFRM Payment Obligations, (iii) join
HFRM or any others liable on the HFRM Payment Obligations in any action seeking
to enforce this Section 13, (iv) exhaust any remedies available to HEP Operating
against any security which shall ever have been given to secure the HFRM Payment
Obligations, or (v) resort to any other means of obtaining payment of the HFRM
Payment Obligations.

 

  Section 14. Guarantee by the Partnership.

(a) Payment and Performance Guaranty. The Partnership unconditionally,
absolutely, continually and irrevocably guarantees, as principal and not as
surety, to HFRM the punctual and complete payment in full when due of all
amounts due from HEP Operating under this Agreement (collectively, the “HEP
Operating Payment Obligations”) and the punctual and complete performance of all
other obligations of HEP Operating under this Agreement (collectively, the “HEP
Operating Performance Obligations”, together with the HEP Operating Payment
Obligations, the “HEP Operating Obligations”). The Partnership agrees that HFRM
shall be entitled to enforce directly against the Partnership any of the HEP
Operating Obligations.

 

16



--------------------------------------------------------------------------------

(b) Guaranty Absolute. The Partnership hereby guarantees that the HEP Operating
Payment Obligations will be paid, and the HEP Performance Obligations will be
performed, strictly in accordance with the terms of this Agreement. The
obligations of the Partnership under this Agreement constitute a present and
continuing guaranty of payment and performance, and not of collection or
collectability. The liability of the Partnership under this Agreement shall be
absolute, unconditional, present, continuing and irrevocable irrespective of:

(i) any assignment or other transfer of this Agreement or any of the rights
thereunder of HFRM;

(ii) any amendment, waiver, renewal, extension or release of or any consent to
or departure from or other action or inaction related to this Agreement;

(iii) any acceptance by HFRM of partial payment or performance from HEP
Operating;

(iv) any bankruptcy, insolvency, reorganization, arrangement, composition,
adjustment, dissolution, liquidation or other like proceeding relating to HEP
Operating or any action taken with respect to this Agreement by any trustee or
receiver, or by any court, in any such proceeding;

(v) any absence of any notice to, or knowledge of, the Partnership, of the
existence or occurrence of any of the matters or events set forth in the
foregoing subsections (i) through (iv); or

(vi) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a guarantor.

The obligations of the Partnership hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
HEP Operating Obligations or otherwise.

(c) Waiver. The Partnership hereby waives promptness, diligence, all setoffs,
presentments, protests and notice of acceptance and any other notice relating to
any of the HEP Operating Payment Obligations and any requirement for HFRM to
protect, secure, perfect or insure any security interest or lien or any property
subject thereto or exhaust any right or take any action against HEP Operating,
any other entity or any collateral.

(d) Subrogation Waiver. The Partnership agrees that for so long as there is a
current or ongoing default or breach of this Agreement by HEP Operating, the
Partnership shall not have any rights (direct or indirect) of subrogation,
contribution, reimbursement, indemnification or other rights of payment or
recovery from HEP Operating for any payments made by the Partnership under this
Section 14, and the Partnership hereby irrevocably waives and releases,
absolutely and unconditionally, any such rights of subrogation, contribution,
reimbursement, indemnification and other rights of payment or recovery it may
now have or hereafter acquire against HEP Operating during any period of default
or breach of this Agreement by HEP Operating until such time as there is no
current or ongoing default or breach of this Agreement by HEP Operating.

 

17



--------------------------------------------------------------------------------

(e) Reinstatement. The obligations of the Partnership under this Section 14
shall continue to be effective or shall be reinstated, as the case may be, if at
any time any payment of any of the HEP Operating Payment Obligations is
rescinded or must otherwise be returned to HEP Operating or any other entity,
upon the insolvency, bankruptcy, arrangement, adjustment, composition,
liquidation or reorganization of HEP Operating or such other entity, or for any
other reason, all as though such payment had not been made.

(f) Continuing Guaranty. This Section 14 is a continuing guaranty and shall
(i) remain in full force and effect until the first to occur of the indefeasible
payment and/or performance in full of all of the HEP Operating Payment
Obligations, (ii) be binding upon the Partnership and each of its respective
successors and assigns and (iii) inure to the benefit of and be enforceable by
HFRM and its respective successors, transferees and assigns.

(g) No Duty to Pursue Others. It shall not be necessary for HFRM (and the
Partnership hereby waives any rights which the Partnership may have to require
HFRM), in order to enforce such payment by the Partnership, first to
(i) institute suit or exhaust its remedies against HEP Operating or others
liable on the HEP Operating Obligations or any other person, (ii) enforce HFRM’s
rights against any other guarantors of the HEP Operating Obligations, (iii) join
HEP Operating or any others liable on the HEP Operating Obligations in any
action seeking to enforce this Section 14, (iv) exhaust any remedies available
to HFRM against any security which shall ever have been given to secure the HEP
Operating Obligations, or (v) resort to any other means of obtaining payment of
the HEP Operating Obligations.

[Remainder of Page Intentionally Left Blank]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Parties have executed this Agreement as of
the date first written above to be effective as of the Effective Time.

 

HEP OPERATING:   Holly Energy Partners-Operating, L.P.   By:  

/s/ Michael C. Jennings

  Name:   Michael C. Jennings   Title:   Chief Executive Officer HFRM:  
HollyFrontier Refining & Marketing LLC   By:  

/s/ George J. Damiris

  Name:   George J. Damiris   Title:   Chief Executive Officer and President

 

[Signature Page 1 of 2 to the Second Amended and Restated Refined Products
Pipelines and Refined Products Terminals Agreement]



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED FOR PURPOSES OF SECTION 9(b) AND SECTION 13:
HOLLYFRONTIER CORPORATION By:  

/s/ George J. Damiris

Name:   George J. Damiris Title:   Chief Executive Officer and President
ACKNOWLEDGED AND AGREED FOR PURPOSES of SECTION 9(b) AND SECTION 14: HOLLY
ENERGY PARTNERS, L.P. By:   HEP Logistics Holdings, L.P.,   its General Partner
By:   Holly Logistic Services, L.L.C.,   its General Partner By:  

/s/ Michael C. Jennings

Name:   Michael C. Jennings Title:   Chief Executive Officer

 

 

[Signature Page 2 of 2 to the Second Amended and Restated Refined Products
Pipelines and Refined Products Terminals Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

MINIMUM REVENUE COMMITMENT

 

Contract Year

   Minimum Revenue Commitment per
Contract Quarter  

July 13, 2004

   $ 8.85 million   

July 1, 2005

   $ 9.171 million   

July 1, 2006

   $ 9.616 million   

July 1, 2007

   $ 9.906 million   

July 1, 2008

   $ 10.289 million   

July 1, 2009

   $ 10.937 million   

July 1, 2010

   $ 10.937 million   

July 1, 2011

   $ 11.400 million   

July 1, 2012

   $ 12.079 million   

July 1, 2013

   $ 12.313 million   

July 1, 2014

   $ 12.466 million   

July 1, 2015

   $ 12.706 million   

February 22, 2016(1)

   $ 11.706 million   

 

(1) To be adjusted in accordance with Section 2(a)(ii), commencing July 1, 2016.



--------------------------------------------------------------------------------

SCHEDULE II

ANCILLARY SERVICE FEES

As of February 22, 2016

Effective January 1, 2006, the Parties agree that HFRM will either reimburse HEP
Operating for the actual cost of DRA added to HFRM’s Refined Products or provide
such DRA at no cost to HEP Operating; provided, however, that effective
February 1, 2009, HEP Operating agrees to reimburse HFRM for the cost of DRA
furnished by HFRM for use on the South System on a 50/50 basis until each of the
Parties expends $250,000 annually, with 100% of the cost over $500,000 annually
to be furnished by HFRM. HEP Operating agrees to use its commercially reasonable
efforts to minimize the use of DRA and maximize the use of HEP Operating’s
existing horsepower; provided, however, that in the event HEP Operating
determine that it is not economically advantageous for HEP Operating to operate
the South System in a manner that maximizes the use of HEP Operating’s existing
horsepower and minimizes the use of DRA, then HEP Operating may use DRA in lieu
of horsepower, provided that the cost of such DRA shall be borne solely by HEP
Operating and shall not count towards HEP Operating’s share of the cost of DRA
stated above.



--------------------------------------------------------------------------------

EXHIBIT A

REFINED PRODUCT PIPELINES

As of February 22, 2016

 

Origin and Destination

   Diameter
(inches)   Approximate
Length (miles)    Capacity
(bpd)

Artesia, NM to El Paso, TX (Hawkins Terminal)

   6   156    24,000

Artesia, NM to Orla, TX to El Paso, TX (Hawkins Terminal)

   12/8/12/8(4)


12/8(5)

  214    106,000(1)

Artesia, NM to El Paso, TX (Magellan El Paso Terminal)

   6   140    24,000

Artesia, NM to El Paso TX (Magellan El Paso Terminal)

   12   210    110,000

Artesia, NM to Moriarty, NM(2)

   12/8   215    45,000(3)

Moriarty, NM to Bloomfield, NM(2)

   8   191    (3)

 

(1) Includes 17,500 bpd of capacity on the Orla to El Paso segment of this
pipeline that is leased to Alon under capacity lease agreements.

(2) The White Lakes Junction to Moriarty segment of the Artesia to Moriarty
pipeline and the Moriarty to Bloomfield pipeline is leased from Mid-America
Pipeline Company, LLC under a long-term lease agreement.

(3) Capacity for this pipeline is reflected in the information for the Artesia
to Moriarty pipeline.

(4) Prior to completion of the El Paso System Expansion.

(5) After completion of the El Paso System Expansion.



--------------------------------------------------------------------------------

EXHIBIT B

REFINED PRODUCT TERMINALS

As of February 1, 2016

 

Terminal Location

   Storage
Capacity
(barrels)      Number
of Tanks   

Supply
Source

  

Mode of

Delivery

Moriarty, NM

     189,000       9    Pipeline    Truck

Bloomfield, NM

     193,000       7    Pipeline    Truck

Tucson, AZ(1)

     176,000       9    Pipeline    Truck

Mountain Home, ID(2)

     120,000       3    Pipeline    Pipeline

Spokane, WA

     333,000       32    Pipeline/Rail    Truck

Artesia facility truck rack

     N/A       N/A    Refinery    Truck

Woods Cross facilities

     N/A       N/A    Refinery    Truck/Pipeline   

 

 

          

Total

     2,206,000               

 

 

          

 

(1) The underlying ground at the Tucson terminal is leased.

(2) Handles only jet fuel.



--------------------------------------------------------------------------------

EXHIBIT C

FEE SCHEDULE

As of January 1, 2016

 

1. HFRM will pay a terminal service fee of $0.375 per barrel for truck rack
deliveries and $0.1250 per barrel for pipeline pump-over deliveries at each of
the Refined Product Terminals, except that HFRM will pay $0.1381 per barrel for
pipeline pump-over deliveries at the El Paso Hawkins Terminal.

 

2. HFRM will receive a discount of $0.1151 per barrel for truck rack deliveries
at the Moriarty, New Mexico terminal that exceed the Monthly Average Base
Volume.

 

3. HFRM will pay a service fee of $0.3124 per barrel for truck rack deliveries
for facilities located within the Refineries.

 

4. HFRM will pay a handling fee of $0.6559 per barrel for the movement of
isobutane, propane and normal butane within any of the Refined Product
Terminals.

 

5. HFRM will pay a fee for lubricity additive injections to diesel fuel
products, gasoline additive injections, red dye additive injections to diesel
fuel products and ethanol injections made at the Refined Product Terminals. The
fees for such injections, as well as the party responsible for supplying such
additives, are set forth in the chart attached hereto as Exhibit C-1. The
Parties agree and understand that the fees set forth on Exhibit C-1 are subject
to change based on changes in cost of such additives.

 

6. HFRM will supply, at its sole cost and expense, all clay and/or clay filters
used in the clay filtration systems at the El Paso Hawkins Terminal.

 

7. Each of the service fees listed on this Exhibit C, except for the Tucson
terminal, will adjust at the beginning of each Contract Year by a percentage
equal to the percentage change in the service fee in effect at the end of each
of the two preceding Contract Years in the index comprised of comparable fees
posted by Kinder Morgan at its Phoenix, Tucson and Las Vegas terminals;
provided, however, that no adjustment shall be made which would result in a
decrease in any service fee.

 

8. For the Tucson terminal, beginning on April 4, 2008 and continuing until
March 31, 2018, HFRM shall pay an annual fee of $37,149 for the exclusive use of
the Tucson terminal facility and a $0.4025 per barrel terminal fee. Beginning
July 1, 2009, both fees shall be increased on the first day of each Contract
Year by the PPI. HFRM shall have the right to renew the exclusive use of the
Tucson terminal for ten (10) years by providing written notice to HEP Operating
of its intent to renew by no later than September 30, 2017, and the rates for
the extended term shall be similarly increased on the first day of each Contract
Year as specified above.



--------------------------------------------------------------------------------

EXHIBIT C-1

SCHEDULE OF ADDITIVE FEES

 

Terminal Name

       

Red Dye
Additive Inj
Fee?

per bbl

  

Gasoline
Additive
Inj Fee?

per bbl

  

Lubricity
Additive Inj
Fee?

per bbl

  

Ethanol
Injection
Fee?

  

HOC
Supplies
Red Dye

  

HOC
Supplies
Gasoline
Additive

  

HOC
Supplies
Lubricity
Additive

El Paso Hawkins Terminal

   NRC-shipper    No    No    $0.1691    No    Yes    Yes    No

Artesia Rack

   NRC-shipper    $0.2416    No    No    No    No    Yes    Yes

Tucson Terminal

   NRC-shipper    $0.0337    $0.0474    $0.0585    $0.0474    No    Yes    No

Moriarty Terminal

   NRC-shipper    No    No    $0.0581    No    Yes    Yes    Yes

Bloomfield Terminal

   NRC-shipper    No    No    Inactive    No    Yes    Yes    Yes

Spokane Terminal

   HRM-shipper    $0.0301    $0.0409    $0.1691    No    No    No    No

Woods Cross Terminal

   HRM-shipper    $0.0581    No    0.0581    No    Yes    No    No

Burley Terminal

   HRM-shipper    N/A    N/A    N/A    N/A    N/A    N/A    N/A

Boise Terminal

   HRM-shipper    N/A    N/A    N/A    N/A    N/A    N/A    N/A



--------------------------------------------------------------------------------

EXHIBIT D

RULES AND REGULATIONS TARIFFS (INTERSTATE)

As of December 1, 2009

Holly Energy Partners – Operating, L.P. F.E.R.C. No. 53.1.0

Holly Energy Partners – Operating, L.P. F.E.R.C. No. 56.6.0

Holly Energy Partners – Operating, L.P. New Mexico P.R.C No. 42

Holly Energy Partners – Operating, L.P. New Mexico P.R.C No. 59.1.0



--------------------------------------------------------------------------------

EXHIBIT E

FACILITY EXPANSIONS AND MODIFICATIONS

As of February 22, 2016

 

1. El Paso System Expansion.

(a) As of February 22, 2016, HEP Operating agrees to further expand the South
System by (i) funding, constructing, owning and operating approximately 7 miles
of new 12” Refined Products Pipeline from a point on the existing 8/12” Refined
Products Pipeline to the property line of the Magellan El Paso Terminal,
(ii) expanding the capacity of the Existing 8/12” Refined Products Pipeline to
an instantaneous capacity of 98,000 bpd from Artesia, NM to the Magellan El Paso
Terminal, (iii) adding approximately 1 mile of 6” Refined Products Pipeline from
a point on the existing 6” Refined Products Pipeline to the Magellan El Paso
Terminal, and (iv) causing such new extensions to be connected to the Magellan
El Paso Terminal and the operator of the Magellan El Paso Terminal to share
operational data with HEP Operating for the operation of such new connections
(together with all related modifications, the “El Paso System Expansion”).

(b) HEP Operating agrees to incur all costs reasonably necessary to effectuate
the El Paso System Expansion.

(c) HEP Operating shall carry out the El Paso System Expansion as expeditiously
as reasonably possible so that the project will be completed and operational not
later than September 1, 2017.